DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 22 January 2021, have been entered in full. Claims 1-7 are canceled. Claim 9 is amended. Claims 8-21 are under examination. 

Claim Rejections - 35 USC § 112 a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter. 
The basis for this rejection is set forth at pages 3-6 of the previous Office Action (23 October 2020). 

APPLICANT’S ARGUMENTS
	Applicant cites MPEP 2163; MPEP 2163 provides that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that one of ordinary skill in the art would conclude that the inventors were in possession of the claimed invention. Possession can be shown by words, structures, figures, diagrams or formulas. Applicant argues that the specification provides adequate description in words and figures such that one of ordinary skill in the art would recognize possession of the claimed subject matter.
Applicant argues that page 4 of the specification teaches an aspect of the invention wherein a composition is a mixture of erythropoietin isoforms which have a number of more than 6 and less than 17 sialic acid residues per erythropoietin molecule and which have a ratio of tetraantennary to triantennary to biantennary glycosyl forms in a range of from 83:14:2 to 74:21:6 (paras 0017-0018 of the published specification). 
Regarding the specific recitation of “a mixture of erythropoietin isoforms comprising an isoform comprising 8 sialic acid residues per erythropoietin, an 
Applicant argues that Figures 12A and 12B show isoform distribution of erythropoietin compositions obtained with different stationary phases containing hydroxyapatite.  Applicant argues that Figure 12B shows that the composition comprises isoform 1, isoform 2, isoform 3, isoform 4, isoform 5, isoform 6, isoform 7, and isoform 8. Applicant argues that the composition does not contain isoform 1’ or isoform 9. Applicant argues that page 9 of the specification explains the nature of erythropoietin isoforms and the relationship between the numbered isoforms and the number of sialic acid residues. Page 9 states: “For example, the term isoform 2 of EPO encompasses a group of EPO molecules which have 14 sialic acid residues. Isoform 3 has 13 sialic acids and so on...”. “Thus, isoform 1 has 15 and isoform 1' has 16 sialic acids bound to the glycosyl residues”
Applicant maintains that isoforms 1 through 8 in the composition in Figure 12B have 15 to 8 sialic acid residues as recited in the claims. Applicant argues that a composition comprising a mixture of erythropoietin isoforms comprising 8, 9, 10, 11, 12, 13, 14 and 15 sialic acid residues is disclosed in Figure 12B. 
Applicant cites MPEP 2163.05 III; MPEP 2163.05 III provides that with respect to numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. 
Applicant argues that in the instant case, where there are a finite number of possibilities (i.e. 1 to 16 sialic acid residues) and Figure 12B shows a composition comprising a mixture of erythropoietin with isoforms comprising 8, 9, 10, 11, 12, 13, 14, and 15 sialic acid residues, one of ordinary skill in the art would appreciate that the inventors were in possession of the claimed subject matter at the time of filing.

EXAMINER’S RESPONSE
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	Amending the claims from the limitation: “a mixture of erythropoietin isoforms which have a number of more than 6 and less than 17 sialic acid residues per erythropoietin molecule and which have a ratio of tetraantennary to triantennary to biantennary glycosyl forms in a range of from 83:14:2 to 74:21:6”
			To explicitly recite
“a mixture of erythropoietin isoforms comprising an isoform comprising 8 sialic acid residues per erythropoietin, an isoform comprising 9 sialic acid residues per erythropoietin, an isoform comprising 10 sialic acid residues per erythropoietin, an isoform comprising 11 sialic acid residues per erythropoietin, an isoform comprising 12 sialic acid residues per erythropoietin, an isoform comprising 13 sialic acid residues per erythropoietin, an isoform comprising 14 sialic acid residues per erythropoietin, and an 
This is because the new limitation requires the composition to have a mixture of erythropoietin isoforms comprising 8 and 9 and 10 and 11 and 12 and 13 and 14 and 15 sialic acids per erythropoietin AND have a ratio of tetraantennary to triantennary to biantennary glycosyl forms in a range of from 83:14:2 to 74:21:6. 
Applicant’s citation of MPEP 2163 are MPEP 2163.05 III are not found persuasive. Figure 12A-12B teaches isoform distribution of erythropoietin obtained with different stationary phases containing hydroxyapatite. However, Applicant has not pointed to Examples that teach the EPO described in Figure 12A-12B (a mixture of erythropoietin with isoforms comprising 8, 9, 10, 11, 12, 13, 14, and 15 sialic acid residues)  also has a ratio of tetraantennary to triantennary to biantennary glycosyl forms in a range of from 83:14:2 to 74:21:6. 
Lastly, Applicant’s argument “where there are a finite number of possibilities (i.e. 1 to 16 sialic acid residues) and Figure 12B shows a composition comprising a mixture of erythropoietin with isoforms comprising 8, 9, 10, 11, 12, 13, 14, and 15 sialic acid residues, one of ordinary skill in the art would appreciate that the inventors were in possession of the claimed subject matter at the time of filing”, is not found persuasive. 
MPEP 2163 (b) teaches: each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. ("To establish inherency, the extrinsic evidence 'must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by (Inherency. however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.'") (citations omitted). Furthermore, each claim must include all elements which applicant has described as essential (citations omitted). If the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. l12(a) or pre-AIA  35 U.S.C. 112, para. 1, as lacking adequate written description, or in the case of a claim for priority under 35 U.S.C. 119, 120, or 365(c), the claim for priority must be denied.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained

			Conclusion
		No claims are allowed. 

	
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit1647 
2/25/2021